Citation Nr: 1107162	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  06-21 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
residuals of bimalleolar fracture of the left ankle. 

2.  Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1979 to September 
1982, and from February 1983 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the above Regional Office (RO) 
of the Department of Veterans Affairs (VA) which granted service 
connection for residuals of bimalleolar fracture of the left 
ankle, and assigned a 10 percent rating, effective from September 
15, 2003.  This matter further comes before the Board from a July 
2004 rating decision, in which the RO granted service connection 
for bilateral hearing loss and for tinnitus, and assigned 10 
percent ratings for each, effective from June 29, 1994.  The RO 
also found that clear and unmistakable error had been committed, 
and granted an earlier effective date of Jun 29, 1994, for the 
grant of service connection for residuals of bimalleolar fracture 
of the left ankle and for the assignment of a 10 percent rating.  
In March 2010, the Veteran indicated he wished to withdraw his 
appeal for a higher rating for tinnitus; thus, that issue will 
not be considered herein.  In June 2010, the Veteran testified at 
a Travel Board hearing at the RO before the undersigned Veterans 
Law Judge.

When evidence of unemployability is submitted during the course 
of an appeal from an assigned disability rating, a claim for 
entitlement to a total rating based on individual unemployability 
due to service-connected disability (TDIU rating) will be 
considered "part and parcel" of the claim for benefits for the 
underlying disability.  In such cases, a request for a TDIU is 
not a separate "claim" for benefits but, rather, is an attempt to 
obtain an appropriate disability rating, either as part of the 
initial adjudication of a claim or as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  In this case, however, the evidence of record does 
not appear to raise a claim for a TDIU rating.  While the Veteran 
has contended that his service-connected disabilities on appeal 
do affect his employment, neither the Veteran nor the record 
indicates or alleges unemployability or inability to work.  Thus, 
a claim for a TDIU rating will not be considered herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Veteran contends he should be entitled to higher ratings for 
his service-connected residuals of bimalleolar fracture of the 
left ankle and bilateral hearing loss.  

The Veteran testified in June 2010 that his service-connected 
left ankle disability and bilateral hearing loss had worsened in 
severity since the last VA examinations - which the record 
reflects were in March 2006.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the veteran 
claims that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board also notes that since the last VA audiological 
examination in March 2006, the Veteran underwent additional 
audiological testing, as shown by VA records dated in February 
2010.  However, a review of these records does not show that he 
was assigned speech recognition scores using the Maryland CNC 
Test - as required in the pertinent regulations.  See 38 C.F.R. 
§§ 4.85, Diagnostic Code 6100.  Given the above, the Board finds 
that further VA examination of the Veteran is required in order 
to properly decide this appeal.

The record reflects that subsequent to the June 2006 statement of 
the case (SOC), additional VA treatment records were associated 
with the claims folder; however there is no indication that the 
RO considered these records, as there has been no supplemental 
statement of the case (SSOC) issued subsequent to June 2006.  The 
Board acknowledges that at the June 2010 hearing, the Veteran 
submitted an appropriate waiver for several lay statements he 
submitted, as well as an additional waiver that included VA 
treatment records dated from February 5, 2010 through April 12, 
2010.  A review of the record, however, shows that additional VA 
treatment records, dated subsequent to June 2006 through March 
2010, were submitted, which have yet to be considered by the RO 
and for which the Veteran did not submit any waiver.  Because the 
Veteran did not submit a waiver for these VA treatment records, 
which have not been reviewed by the RO, this evidence must be 
referred to the RO for consideration in the first instance.  38 
C.F.R. § 20.1304(c).

The record does reflect that the Veteran was scheduled for VA 
examinations in May and June 2009.  He did not appear for the 
first appointment, and so the second appointment was canceled.  
It appears that about the same time he was scheduled for VA 
examinations, VA sent other correspondence to the Veteran that 
was returned as undeliverable.  In March 2010, the Veteran called 
the RO, provided a new address, and indicated he wanted to file 
claims for increase ratings for tinnitus, his left ankle, and 
hearing loss.  At his hearing in June 2010, he essentially 
testified that he was supposed to be scheduled for an examination 
by VA, but he received no information about this and ended up 
scheduling his own audiological evaluation, which was conducted 
in February 2010.  For reasons stated above, however, the Board 
has determined that further VA examination is required in this 
matter.  The Veteran is therefore hereby notified that it is his 
responsibility to report for any scheduled examination based on 
notice to his last address of record, and to cooperate in the 
development of the case, as the consequences of failure to report 
for a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010). I

Finally, the Board notes that since the presently perfected 
appeals stem from initial grants of service connection, VA must 
consider the possibility of separate ratings for separate periods 
of time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  With any assistance needed from the 
Veteran, obtain complete and current 
treatment records, from both VA and private 
sources, pertaining to treatment for his left 
ankle and bilateral hearing loss, dated from 
April 2010 to the present.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
severity of his service-connected left ankle 
disability.  The claims folder should be made 
available for review of pertinent documents 
therein in connection with the examination 
and the examiner is requested to note such 
review was accomplished.  All indicated tests 
and studies should be performed, including 
range of motion measurements and specific 
notation of the point at which, if any, 
motion is painful.  An opinion should be 
provided regarding whether the veteran's 
ankle pain significantly limits functional 
ability during flare-ups or with extended 
use.  The examiner also should indicate 
whether the affected joint exhibits weakened 
movement, excess fatigability, or 
incoordination which could be attributed to 
the service-connected disability.  If any 
requested opinions cannot be made without 
resort to mere speculation, the examiner 
should so state.

3.  Schedule the Veteran for a VA 
audiological examination to determine the 
severity of his service-connected bilateral 
hearing loss for rating purposes.  The claims 
file must be made available to and pertinent 
documents therein reviewed by the examiner.  
All indicated studies should be performed, 
and the examiner is to provide a detailed 
review of any current complaints, and the 
nature and extent of any hearing loss.  The 
examiner should be reminded that VA's method 
of rating hearing loss involves audiological 
test results as measured by the results of 
controlled speech discrimination tests 
(Maryland CNC), together with the average 
hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  If speech 
discrimination tests are not feasible for any 
reason, the examiner is asked to provide an 
explanation for this.  The rationale for all 
opinions expressed should be provided, and if 
any requested opinions cannot be made without 
resort to mere speculation, the examiner 
should so state.

4.  Thereafter, the issues on appeal should 
be readjudicated, with consideration of 
whether staged ratings are appropriate 
pursuant to Fenderson v. West, supra.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided with an 
SSOC which addresses all evidence submitted, 
and be afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

